DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This action corrects the Notice of Allowance dated 10/19/2021 as follows:
IDS submitted on 02/10/2022 after payment of Issue Fee is being entered.  
Applicant's representative did include the certification statement and a fee per 37 CFR 1.97(d) and 1.97)e) when the IDS was submitted.  Please see the attached 1449.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819